                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
TRAVELERS CASUALTY AND               :
SURETY COMPANY OF AMERICA, :
      Plaintiff,                     :
              v.                     :   CIVIL ACTION NO. 17-0599
                                     :
JEFFREY L. PERLMAN, et al.,          :
      Defendants.                    :
____________________________________:

                                            ORDER

       AND NOW, this 10th day of January 2019, upon consideration of Travelers’ Motion for
Judgment Pursuant to Rule 55(b)(2) [Doc. No. 60] to which no response has been filed, it is
hereby ORDERED that the motion is GRANTED. Judgment is ENTERED against Defendants
Jeffrey L. Perlman, Esq., Omar Sharif, Braheem Pittman, David Gill, Carol Gill, Jerry Mendez
and Yemarie Feliciano ONLY and in favor of Travelers Casualty and Surety Company as
follows:
   1. The Travelers 1st Choice Lawyers Professional Liability Policy issued by Travelers
       Casualty and Surety Company of America to Jeffrey L. Perlman, Attorney at Law, under
       policy number 105326085, with a policy period from August 14, 2014 to August 14,
       2015 (the “2014 Travelers Policy”) is rescinded, and therefore is null and void;
   2. Travelers Casualty and Surety Company of America has no obligation under the 2014
       Travelers Policy to defend or indemnify in connection with claims and lawsuits asserted
       against Jeffrey L. Perlman, whether presently existing, or asserted in the future,
       including, without limitation, claims and lawsuits asserted against Jeffrey L. Perlman by
       Judith Spiller, Omar Sharif, Johnnie C. Mebane, Jr., Braheem Pittman, David Gill, Carol
       Gill, Carolyn Pugh, Jerry Mendez, and Yemarie Felciano;
   3. The Travelers 1st Choice Lawyers Professional Liability Policy issued by Travelers
       Casualty and Surety Company of America to Jeffrey L. Perlman, Attorney at Law, under
       policy number 105326085, with an original policy period from August 14, 2015 to
       August 14, 2016 (the “2015 Travelers Policy”) is rescinded, and therefore is null and
       void; and
4. Travelers Casualty and Surety Company of America has no obligation under the 2015
   Travelers Policy to defend or indemnify in connection with claims and lawsuits asserted
   against Jeffrey L. Perlman, whether presently existing, or asserted in the future,
   including, without limitation, claims and lawsuits asserted against Jeffrey L. Perlman by
   Judith Spiller, Omar Sharif, Johnnie C. Mebane, Jr., Braheem Pittman, David Gill, Carol
   Gill, Carolyn Pugh, Jerry Mendez, and Yemarie Felciano.

   It is so ORDERED.

                                         BY THE COURT:

                                         /s/ Cynthia M. Rufe

                                         CYNTHIA M. RUFE, J.




                                            2
